OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10395 Pioneer Pioneer Series Trust VII (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Emerging Markets Local Currency Debt Fund Schedule of Investments 7/31/14 (unaudited) Principal Amount ($) S&P/Moody's Ratings Value CORPORATE BONDS - 43.8% Transportation - 2.2% Railroads - 2.2% RUB BBB/Baa1 Russian Railways via RZD Capital Plc, 8.3%, 4/2/19 $ Total Transportation $ Food, Beverage & Tobacco - 1.5% Agricultural Products - 1.5% BRL NR/Ba2 Cosan Luxembourg SA, 9.5%, 3/14/18 $ Total Food, Beverage & Tobacco $ Banks - 23.1% Diversified Banks - 21.8% TRY NR/Baa3 Akbank TAS, 7.5%, 2/5/18 $ BRL BB+/Baa3 Banco ABC Brasil SA, 8.5%, 3/28/16 BRL BBB-/Baa2 Banco Santander Brasil SA Cayman Islands, 8.0%, 3/18/16 CLP A/Aa3 Banco Santander Chile, 6.5%, 9/22/20 (144A) RUB NR/Aa3 Export-Import Bank of Korea, 7.55%, 8/27/15 TRY NR/Aa3 Export-Import Bank of Korea, 8.2%, 5/31/16 IDR A+/Aa3 Export-Import Bank of Korea, 8.4%, 7/6/16 RUB NR/Baa3 Gazprombank OJSC Via GPB Eurobond Finance Plc, 8.617%, 12/15/15 IDR NR/Aaa Inter-American Development Bank, 7.25%, 7/17/17 NGN AAA/Aaa International Bank for Reconstruction & Development, 10.0%, 10/28/15 BRL NR/Baa2 Itau Unibanco Holding SA, 10.5%, 11/23/15 RON NR/NR Raiffeisen Bank SA, 5.35%, 5/15/19 NR/Baa2 Standard Bank Plc, 8.125%, 12/2/19 TRY NR/NR Turkiye Is Bankasi, 9/24/14 (b) $ Regional Banks - 1.3% IDR A+/Aa3 JPMorgan Chase Bank NA, 7.7%, 6/1/16 $ Total Banks $ Diversified Financials - 6.2% Other Diversified Financial Services - 6.2% BRL NR/Baa2 Banco Safra SA, 10.25%, 8/8/16 $ ZAR BBB+/NR Development Bank of Southern Africa, Ltd., 12/31/27 (b) PLN AAA/Aaa European Investment Bank, 4.25%, 10/25/22 RUB BBB-/Baa3 Federal Grid Co OJS via Federal Grid Finance, Ltd., 8.446%, 3/13/19 $ Total Diversified Financials $ Telecommunication Services - 4.8% Integrated Telecommunication Services - 0.9% BRL BB+/Baa3 Oi SA, 9.75%, 9/15/16 $ Wireless Telecommunication Services - 3.9% MXN A-/A2 America Movil SAB de CV, 6.0%, 6/9/19 $ MXN A-/A2 America Movil SAB de CV, 6.45%, 12/5/22 $ Total Telecommunication Services $ Utilities - 5.0% Electric Utilities - 2.6% COP NR/Baa3 Empresas Publicas de Medellin ESP, 8.375%, 2/1/21 $ ZAR BBB-/Baa3 Eskom Holdings SOC, Ltd., 12/31/18 (b) $ Independent Power Producers & Energy Traders - 2.4% COP BBB/NR Emgesa SA ESP, 8.75%, 1/25/21 $ Total Utilities $ Government - 1.0% Government - 1.0% INR AAA/NR European Bank for Reconstruction & Development, 8.0%, 11/12/14 $ Total Government $ TOTAL CORPORATE BONDS (Cost $6,721,559) $ FOREIGN GOVERNMENT BONDS - 53.2% BRL BBB+/Baa2 Brazil Letras do Tesouro Nacional, 7/1/15 (b) $ BRL BBB+/Baa2 Brazil Letras do Tesouro Nacional, 7/1/16 (b) COP BBB/Baa2 Colombia Government International Bond, 7.75%, 4/14/21 COP BBB+/Baa2 Colombian TES, 10.0%, 7/24/24 ZAR NR/NR Eskom Holdings SOC, Ltd., 10.0%, 1/25/23 HUF BB/Ba1 Hungary Government Bond, 6.5%, 6/24/19 HUF BB/Ba1 Hungary Government Bond, 6.75%, 2/24/17 HUF BB/Ba1 Hungary Government Bond, 7.5%, 11/12/20 IDR NR/Baa3 Indonesia Treasury Bond, 10.0%, 9/15/24 IDR NR/Baa3 Indonesia Treasury Bond, 10.5%, 8/15/30 IDR NR/Baa3 Indonesia Treasury Bond, 11.0%, 9/15/25 IDR BB+/Baa3 Indonesia Treasury Bond, 12.8%, 6/15/21 MYR A/A3 Malaysia Government Bond, 3.58%, 9/28/18 MYR A/A3 Malaysia Government Bond, 3.741%, 2/27/15 MYR A/A3 Malaysia Government Bond, 4.012%, 9/15/17 MYR A/A3 Malaysia Government Bond, 4.16%, 7/15/21 MYR A/A3 Malaysia Government Bond, 4.378%, 11/29/19 MXN A/A3 Mexican Bonos, 10.0%, 11/20/36 MXN A/A3 Mexican Bonos, 10.0%, 12/5/24 MXN A/A3 Mexican Bonos, 6.0%, 6/18/15 MXN A/A3 Mexican Bonos, 8.5%, 12/13/18 PEN A-/A3 Peru Government Bond, 7.84%, 8/12/20 PEN A-/A3 Peru Government Bond, 8.2%, 8/12/26 PLN A/A2 Poland Government Bond, 3.0%, 8/24/16 PLN A/A2 Poland Government Bond, 4.0%, 10/25/23 PLN A/A2 Poland Government Bond, 4.75%, 10/25/16 PLN A/A2 Poland Government Bond, 4.75%, 4/25/17 PLN A/A2 Poland Government Bond, 5.25%, 10/25/17 NGN B+/NR Republic of Nigeria, 16.39%, 1/27/2022 ZAR BBB-/Baa1 South Africa Government Bond - CPI Linked, 2.75%, 1/31/22 ZAR BBB-/Baa1 South Africa Government Bond, 6.75%, 3/31/21 THB A-/Baa1 Thailand Government Bond, 3.625%, 6/16/23 THB A-/Baa1 Thailand Government Bond, 5.125%, 3/13/18 TRY NR/NR Turkey Government Bond, 4.5%, 2/11/15 TRY BBB/Baa3 Turkey Government Bond, 5.0%, 5/13/15 TRY NR/NR Turkey Government Bond, 7.0%, 10/1/14 TOTAL FOREIGN GOVERNMENT BONDS (Cost $7,763,947) $ TOTAL INVESTMENT IN SECURITIES - 97.0% (Cost $14,485,506) (a) $ OTHER ASSETS & LIABILITIES - 3.0% $ TOTAL NET ASSETS - 100.0% $ WRITTEN CALL OPTIONS - (0.0%) † Call EUR/Put MXN @ 19.00, 7/20/2014 $ Call EUR/Put PLN @ 4.30, 1/2/2014 $ TOTAL WRITTEN CALL OPTIONS (Paid $(4,789)) $ † Amount rounds to less than (0.1%). NR Not rated by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At July 31, 2014, the value of these securities amounted to $87,021 or 0.6% of total net assets. (a) At July 31, 2014, the net unrealized depreciation on investments based on cost for federal income tax purposes of $14,485,506 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Security issued with a zero coupon. Income is recognized through accretion of discount. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: BRL Brazilian Real CLP Chilean Peso COP Colombian Peso HUF Hungarian Forint IDR Indonesian Rupiah INR Indian Rupee MXN Mexican Peso MYR Malaysian Ringgit NGN Nigerian Naira PEN Peruvian Nuevo Sol PLN Polish Zloty RON Romanian Leu RUB Russian Ruble THB Thai Baht TRY Turkish Lira ZAR South African Rand Notional Principal ($) Counterparty Pay / Receive Floating Rate Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) COP Morgan Stanley Capital Services LLC Receive Colombia IBR Overnight Interbank Reference Rate 5/7/2024 $ ) Principal amounts are denominated in U.S. Dollars unless otherwise noted: COP Colombian Peso Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of July 31, 2014, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
